Fish, C. J.
Where a petition for injunction was presented to the judge of a circuit other than that which included the county in which the action was brought, on the ground that the judge of the latter circuit was disqualified, and the judge to whom it was presented took jurisdiction and granted a temporary restraining order and a rule calling upon the defendants to show cause, at a stated time and place in his circuit, why an interlocutory injunction should not be granted, and at such time and place he granted an order reciting that it appeared to him that the judge of the circuit wherein the ease was pending was not disqualified, and for that reason the matter as to whether an interlocutory injunction should be granted was referred to the judge of the circuit wherein the case was pending, to be heard at a stated time in the county where the case was brought, a direct bill of exceptions to this court did not lie, where the only error assigned was upon the grant of the last-named order, it not being a final judgment in the case, nor the grant or refusal of an interlocutory injunction. It follows that the motion to dismiss the writ of error must be granted.

Writ of error dismissed.


All the Justices concur.

Writ of error from Floyd superior court.
Motion to dismiss.
M. B. Eubanks, for plaintiff.
Barry Wright and Denny & Wright, for defendants.